Birdsong, Judge.
The appellant obtained a judgment against appellee and thereafter filed an affidavit for process of garnishment. The appellee filed a traverse to appellant’s *96affidavit, and a hearing was held in the State Court of DeKalb County on March 24, 1978. The appellant failed to appear and sought no continuance. The trial judge, sitting without a jury, found that, as a matter of fact, there had been an accord and satisfaction between the parties and accordingly dismissed the garnishment. Appellant filed a motion for new trial, raising the general grounds, but again failed to appear at the hearing on said motion, which was denied. Held:
Argued September 20, 1978
Decided October 30, 1978
Rehearing denied November 14, 1978.
Glenville Haldi, for appellant.
Harris & Martin, R. Britt Harris, Jr., Nancy Pat Phillips, for appellee.
1. The controlling issue presented for consideration by this court is evidentiary: did the trial judge as fact finder, err in finding that an accord and satisfaction was reached between the parties? The record, however, is utterly devoid of a transcript of evidence, and "an appeal with enumerations of error dependent upon a consideration of the evidence heard by the trial court will, absent a transcript, be affirmed. [Cits.]” Chapman v. Conner, 138 Ga. App. 518 (226 SE2d 625). See Brown v. Donahoo, 141 Ga. App. 309 (1) (233 SE2d 269).
2. The trial court, having found that an accord and satisfaction was reached between the parties, did not err in dismissing the garnishment against the appellee.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.